DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20170130475) in view of Namba et al (U.S. 20070234672). 
In re Claims 1 and 16-18, Park teaches a building member comprising a shipping container including a plurality of walls having a top wall (14), a bottom wall (12), and opposing side walls (11) and front and rear walls that stretch between and are at the ends of the sidewalls; and multiple building panels (60) made of a cementitious material (plaster board) (Paragraphs 0029 and  0037) attached to an inner side of at least one of said plurality of walls of said shipping container. (Figures 1-7)
Park does not teach non-overlapping panels directly attached to the outer side of a wall.  
Namba teaches multiple exterior mounted non-overlapping cementitious panels (9) that have substantially flat inner surfaces and are the exterior cladding of the building structure.   Figure 2 shows that the outer surfaces of the adjacent building panels (9) are flush.  (Figures 1-7)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the cement siding panels taught by Nambe, into the building disclosed by Park.  In the combination, the Namba panels would serve as the exterior cladding by fastening them directly to the outer side of the shipping container walls taught by Park. The Namba panels would be flush with each other and would be aesthetically appealing considering the Park building resembles a shipping container and would also reinforce the structure of the building.  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20170130475) in view of Namba et al (U.S. 20070234672) and in further view of Wilson et al. (U.S. 20120096790).
In re Claims 3 and 4, Park modified by Namba has been previously discussed.  
Park does not teach insulation between the building panels and the outer side of the shipping container.
Wilson teaches an insulating material (12,112) positioned against a building wall and beneath the building panels (10,110).  (Figures 1-13)  In the combination, this insulation would be between the external Namba building panels and said outer side of said shipping container.  These insulating materials would also be adjacent/close to said building panel (10,110) and said outer side of said shipping container. 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Park with the insulation taught by Wilson.  This insulation would help prevent heat loss through the wall.
In re Claim 5, Park modified by Namba has been previously discussed.  Namba teaches multiple layers of external panels (9).  (Figures 1-7)  In the combination, these panels would be attached to said outer side of said shipping container.  
Claims 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20170130475) in view of Namba et al (U.S. 20070234672) and Wilson et al. (U.S. 20120096790) and in further view of Gill et al. (U.S. 9,003,716).  
In re Claims 6 and 7, the modified Park has been previously discussed.  As was noted, Park teaches top and bottom walls.  Park does not specifically teach cementitious panels solely attached to the top wall or the floor/bottom wall.
Gill et al. disclosed a shipping container building member with cement boards (30,32) that are attached to solely to floor plates (26).  (Figure 2; Column 4, Lines 57-63)
It would be obvious to one of ordinary skill in the art the time of the effective filing date of the invention to modify Park with the cement boards attached to solely to the flooring/bottom wall as taught by Gill.  Cement boards provide a durable and smooth surface to support furniture, foot traffic, or even additional flooring material that might be installed within the container house of Park as well as structurally reinforce the wall.  As the cement boards are shown to be on top of one horizontal plate/wall, it would be equally obvious to apply this sole panel attachment to the horizontal top wall as well.  This simple panel connection would not only simplify installation of the panels but also removal in the event a damaged panel needed to be replaced.  The top wall panels are only attached to the top wall.  The bottom wall panels are only attached to the bottom wall.
In re Claim 8. Park modified by Namba, Wilson and Gill have been previously discussed.  As was noted, Gill teaches an insulating material (40,50) positioned between said building panel (60) and said at least one inner side and said outer side of said shipping container.  Applying the insulation used on the side and top walls of Park to the bottom wall/flooring of Park would have obvious.  This would have prevented heat loss through the flooring.
Claims 9-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20170130475) in view of Namba et al (U.S. 20070234672) and in further view of DiMartino (U.S. 4,599,829).
In re Claims 9 and11, Park teach teaches a building member comprising a shipping container including a plurality of walls having a top wall (14), a bottom wall (12), and opposing side walls (11) and front and rear walls that stretch between and are at the ends of the sidewalls; and multiple building panels (60) made of a cementitious material (plaster board) (Paragraphs 0029 and  0037) attached an inner side of at least one of said plurality of walls of said shipping container. (Figures 1-7)
Park does not teach non-overlapping panels directly attached to the outer side of a wall.  
Namba teaches multiple exterior mounted non-overlapping cementitious panels (9) that have substantially flat inner surfaces (9) and are the exterior cladding of the building structure.   (Figures 1-7)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the cement siding panels taught by Nambe, into the building disclosed by Park.  In the combination, the Namba panels would serve as the exterior cladding by Fastening them directly to the outer side of the shipping container walls taught by Park. The Namba panels would be aesthetically appealing considering the Park building resembles a shipping container and would reinforce the structure of the building.  Park does not teach vertically stacking four building members.
DiMartino teaches vertically stacking multiple shipping container units (11) to form a multistory facility.  Figure 1 shows more than four units being vertically stacked.  While the facility appears to be only three stories tall, certainly more than four units were vertically stacked to produce it.  Therefore, modifying Park with teachings of Martino to produce a large multistory structure that has more than four vertically stacked units (for example 2 sets of 3 stacked units would meet this limitation) would be obvious to produce a building of the appropriate size for the user.
 Furthermore, DiMartino establishes the broad teaching of vertically stacking container units to form a multistory building.  Even if we interpret the limitation to specifically require multi-level building of at least four stories, a modification of Park that results in a building be four or more stories in height would be obvious.  It would naturally arise from DiMartino’s teaching of vertically stacking container units in order to produce a multistory structure that meets the spatial requirements of the user.
In re Claim 10 the modified Park has been previously discussed.  It does not disclose attaching a roof to the top most building member.  However, the examiner takes official notice that adding a roof to a building is well known and conventional in the art.  Therefore, attaching a roof to the top most building member would be obvious in order to provide additional protection from the elements and provide for an attic storage area.
In re Claim 14 and 15, Park modified by Namba has been previously discussed.  Namba teaches multiple layers of external cementious panels (9).   Each row of panels could be considered a layer.  (Figures 1-7)  In the combination, these Namba panels would be attached to said outer side of said Park shipping container.  Furthermore, in being attached to the shipping container, these panels are attached to all parts of the container including both the inner and outer sides.  
In addition, as was stated Park teaches building panels (60) attached to an at least one inner side of said shipping container.  However, it does not teach multiple layers of those panels.  It would have been obvious to one having ordinary skill in the art to have two or more layers of building panels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Multiple layers of building panels would help soundproof the building. When repeated for each shipping container in the multilevel building taught by the Park/DiMartino combination, this would result in a plurality of layers of building panels attached to said at least one inner side and said outer side of a plurality of said shipping containers.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20170130475) in view of Namba et al (U.S. 20070234672) and DiMartino (U.S. 4,599,829, and in further view of Wilson et al. (U.S. 20120096790).
In re Claims 12-13, the modified Park has been previously discussed.  Park does not teach insulation between the building panels and the outer side of the shipping container.
Wilson teaches an insulating material (12,112) positioned against a building wall and beneath the building panels (10,110).  (Figures 1-13)  In the combination, this insulation would be between the external Namba building panels and said outer side of said shipping container.  These insulating materials would also be adjacent/close to said building panel (10,110) and said outer side of said shipping container. 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Park with the insulation taught by Wilson.  This insulation would help prevent heat loss through the wall.
Response to Arguments
Applicant's arguments filed on 05/13/2022 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Namba reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM G BARLOW/Examiner, Art Unit 3633      

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633